PER CURIAM.
This attorney-discipline proceeding is before us on the complaint of The Florida Bar and the report of the referee. We have jurisdiction. Art. V, § 15, .Fla. Const.
The referee, whose report is not contested, accepted a conditional guilty plea for consent judgment and recommended that respondent be found guilty of violating Disciplinary Rules 1-102(A)(3) and 1-102(A)(6) of The Florida Bar Code of Professional Responsibility. The referee recommended *824that respondent receive a public reprimand and an eighteen-month period of supervised probation. In addition, the referee recommended that respondent be required to undergo a psychological evaluation and any continuing counseling as recommended by the evaluating psychologist.
We approve the acceptance of the consent judgment and the findings and recommendations of the referee. We hereby enter a public reprimand against respondent. The publication of this order in Southern Reporter shall serve as respondent's public reprimand. Respondent is ordered to undergo a psychological evaluation and any continuing counseling as is recommended by the examining psychologist. Costs of this proceeding in the amount of $956.80 are assessed against respondent.
It is so ordered.
ADKINS, Acting C.J., and OVERTON, MCDONALD, EHRLICH and SHAW, JJ., concur.